DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner first notes that the amendment is technically a non-compliant amendment.  Per 37 CFR 1.121, no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered".  As seen with respect to cancelled claims 2, 3, and 7-9, the claim text is present in the amendment.
This office action is responsive to the amendment filed on June 21, 2022.  As directed by the amendment: claims 1 and 6 have been amended, claims 2, 3, and 7-9 have been cancelled, and claims 10-15 have been added.  Thus, claims 1, 4-6, and 10-15 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome most objections and all 112(b) rejections previously set forth in the Non-Final Office Action mailed March 22, 2022.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities:  
Claim 1 should be amended to recite “…inserted into the [[a]] breast pump…” in line 9 to correct for a typographical mistake.
Claim 1 should be amended to recite “each of the support pads [[caused]] by intermittent” in line 12 to correct for grammar.
Claim 6 should be amended to recite “each of the support pads [[caused]] by intermittent” in line 17 to correct for grammar.
Claim 10 should be amended to recite “to the flanged housing” in line 4 since the flanged housing is already recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 6, the claims have been amended to be directed to a plurality of customizable support pads which are selectively position on the membrane.  The originally filed specification does not provide support for such amendment.  The examiner first notes that the terms “custom”, “customize” or “customizable” are absent in the specification.  The closest portion of the specification was found to be paragraph 6 which discloses “The configuration, position and number of support pads may be modified, increased or decreased to accommodate a variety of different sized and shaped women and to provide maximum comfort and versatility”.  However, this portion seems to suggest that the membrane can be manufactured to have different configurations of support pads.  However, the specification has a whole does not teach or suggest that the support pads are customizable with respect to a singular flexible membrane.  Additionally, the specification does not provide support for the support pads to selectively be positioned on the membrane.  The examiner notes that this term is absent in the specification and that there does not appear to be any suggestion in the specification which allows for the pads to be “selectively” positioned.
Regarding claims 4 and 5, the claims are drawn to the support pad containing a liquid and a gel, respectively.  These claims are dependent on claim 1 which is drawn to a support pad which contains silicone.  There is no support in the originally filed specification for the support pad to contain both silicone and a liquid/gel.
Regarding claims 11 and 14, the claims are drawn to one or more reinforcement lamination.  The originally filed specification discloses in paragraph 54 that the membrane may have “reinforcement or lamination”.  As such, the specification as originally filed does not provide support for a plurality of reinforcement lamination.
Regarding claims 12 and 15, the claims are drawn to a pressure sensitive adhesive on a bottom portion of the one or more support pad and the support pad(s) being configured to detachably connect to the membrane.  The originally filed specification does not provide support for such limitation.  The examiner notes that the adhesive is discussed in paragraphs 54-60.  However, this portion of the specification discloses that the bottom of the membrane, and not the support pads, contain the adhesive.  There is nothing in the specification or drawings which suggests that the support pad(s) are intended to be detached from the membrane.  For these reasons, the claim is drawn to net matter.
Regarding claim 13, the claim is drawn to a membrane which is attachable to the housing in a customizable position.  The originally filed specification provides support for the membrane being attachable and detachable to the housing (see paragraphs 54-60). However, the specification does not provide sufficient support for the position to be customizable.
Claim 10 is also rejected by virtue of being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, it is unclear what the term “customizable” means in the context of the claim. As discussed above, the term, and other variations, are not present in the specification to guide PHOSITA’s understanding of the term.  It is unclear if the claim intends to mean that the membrane can be manufactured to have customized support pads or if the support pads are somehow removable from the membrane to enable a user to customize the membrane to the user’s personal preferences.  For examination purposes, the latter interpretation was used as this interpretation seems most aligned with dependent claims 12 and 15.  However, using this interpretation, the term also lacks sufficient support in the application, as discussed above. 
Regarding claims 4 and 5, the claims are drawn to “the support pad”.  These claims are dependent on claim 1 which is drawn to a plurality of support pads.  Therefore, it is unclear if claims 4 and 5 are drawn to only one of the plurality of support pads or if the claim should be interpreted to encompass the entire plurality of support pads.
Regarding claims 12 and 15, the claim is drawn to “one or more support pad”.  These claims are dependent on claims 1 and 6, respectively, which are drawn to a plurality of support pads.  Therefore, it is unclear if claims 12 and 15 are drawn to only one (or maybe more) of the support pads or if the claim should be interpreted to encompass the entire plurality of support pads. 
Claims 10, 11, 13, and 14 are also rejected by virtue of being dependent on claims 1 or 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783